On Motion for Rehearing.
Plaintiffs' motion for rehearing has been considered.
Our holding (in part II of our opinion) that the proof fails to show that the Confederate tax deed described and purported to convey the Sterne League is withdrawn. Plaintiffs' motion for rehearing has not been controverted and we are satisfied, from the discussion in part I of said motion, that no issue was made between the parties regarding the description in the Confederate tax deed, doubtless because the abstract numbers of the Sterne League have been changed, and the deed referred to the number current when the deed was made, as appears from Plaintiffs' motion.
Otherwise said motion is overruled and the judgment rendered by this court on original hearing will remain in force.
COE, C. J., disqualified and not sitting.